                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-61089-BLOOM/Valle

WILMINGTON SAVINGS FUND,

       Plaintiff,
v.

JAMES EUGENE GOODWIN,

      Defendant.
_______________________________/

                                       ORDER OF REMAND

       THIS CAUSE is before the Court upon a sua sponte review of the record. On April 30,

2019, pro se Defendant James Eugene Goodwin (“Defendant” or “Goodwin”) filed a Notice of

Removal of a Broward County Circuit Court foreclosure proceeding, ECF No. [1] (“Notice”),

based upon this Court’s diversity jurisdiction. Upon a review of the Notice, the Court determines,

as detailed below, that the notice is untimely and that the Court lacks jurisdiction. Therefore, this

case is remanded to the state court.

       “Federal courts are courts of limited jurisdiction. They possess only that power authorized

by Constitution and statute, which is not to be expanded by judicial decree.” Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (internal citations omitted). “It is to be

presumed that a cause lies outside this limited jurisdiction, and the burden of establishing the

contrary rests upon the party asserting jurisdiction.” Id. (citing Turner v. Bank of N. Am., 4 U.S.

(4 Dall.) 8, 11 (1799) and McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 182-183

(1936)). “Indeed, it is well settled that a federal court is obligated to inquire into subject matter

jurisdiction sua sponte whenever it may be lacking.” Univ. of S. Ala. v. Am. Tobacco Co., 168

F.3d 405, 410 (11th Cir. 1999). “The jurisdiction of a court over the subject matter of a claim
                                                             Case No. 19-cv-61089-BLOOM/Valle


involves the court’s competency to consider a given type of case, and cannot be waived or

otherwise conferred upon the court by the parties. Otherwise, a party could work a wrongful

extension of federal jurisdiction and give courts power the Congress denied them.” Id. (quoting

Jackson v. Seaboard Coast Line R.R., 678 F.2d 992, 1000-01 (11th Cir. 1982)) (internal quotations

omitted).   Accordingly, “once a federal court determines that it is without subject matter

jurisdiction, the court is powerless to continue.” Univ. of S. Ala., 168 F.3d at 410.

       The procedure for removal is governed by 28 U.S.C. § 1146. Generally, a notice of

removal “shall be filed within thirty days after the receipt by the defendant . . . of a copy of the

initial pleading.” 28 U.S.C. § 1446(b)(1). However, “if the case stated by the initial pleading is

not removable, a notice of removal may be filed within 30 days after receipt by the defendant,

through service or otherwise, of a copy of an amended pleading, motion, order or other paper from

which it may be first ascertained that the case is one which is or has become removable.” 28

U.S.C. § 1446(b)(3). Where the basis for removal is diversity of citizenship and the case was not

removable at its inception, “[a] case may not be removed . . . more than 1 year after commencement

of the action, unless the district court finds that the plaintiff has acted in bad faith in order to

prevent a defendant from removing the action.” 28 U.S.C. § 1446(c)(1). In any event, where

jurisdiction is not absolutely clear, the Eleventh Circuit favors remand. See Allen v. Christenberry,

327 F.3d 1290, 1293 (11th Cir. 2003) (stating that removal statutes should be construed narrowly,

and all doubts resolved in favor of remand). In meeting its burden, a defendant must provide facts

justifying removal. See Hobbs v. Blue Cross Blue Shield of Ala., 276 F.3d 1236, 1242 (11th Cir.

2001) (remanding where health insurer failed to provide proof in support of removal).

       In the Notice, Goodwin asserts that this Court has diversity jurisdiction over the instant

case and that the amount in controversy is met as evidenced by the complaint, in which Plaintiff




                                                 2
                                                              Case No. 19-cv-61089-BLOOM/Valle


Wilmington Savings Fund (“Plaintiff”) alleges an amount due of $99,103.88. Further review of

the state court record attached to the Notice reveals that Plaintiff’s underlying complaint was filed

on December 28, 2017. See ECF No. [1] at 4. As such, the Notice and attempted removal is

untimely.

       Furthermore, “[a] district Court can hear a case only if it has at least one of three types of

subject matter jurisdiction: (1) jurisdiction under specific statutory grant; (2) federal question

jurisdiction pursuant to 28 U.S.C. § 1331; or (3) diversity jurisdiction pursuant to 28 U.S.C. §

1332(a).” Thermoset Corp. v. Bldg. Materials Corp. of Am., 849 F.3d 1313, 1317 (11th Cir. 2017)

(quoting PTA-FLA, Inc. v. ZTE USA, Inc. 844 F.3d 1299, 1305 (11th Cir. 2016) (internal quotations

omitted)). “When a plaintiff files in state court a civil action over which the federal district courts

would have original jurisdiction based on diversity of citizenship, the defendant or defendants may

remove the action to federal court, provided that no defendant is a citizen of the state in which the

action was brought. Caterpillar, Inc. v. Lewis, 519 U.S. 61, 69 (1996).” Where a defendant is a

citizen of Florida at the time of removal, the district court lacks diversity jurisdiction. Thermoset

Corp., 849 F.3d at 1317. In the Notice, Goodwin admits that he is a citizen of Florida. ECF No.

[1] at 2. Thus, even if the Notice were timely, the Court lacks jurisdiction over this case. See 28

U.S.C. § 1441(b)(2) (“A civil action removable solely on the basis of the jurisdiction under section

1332(a) of this title may not be removed if any of the parties in interest properly joined and served

as defendants is a citizen of the State in which such action is brought.”).

       Accordingly, this matter is REMANDED to the Seventeenth Judicial Circuit Court in and

for Broward County for further proceedings. All other pending motions are DENIED AS MOOT,

and the Clerk of Court is directed to CLOSE this case.




                                                  3
                                                  Case No. 19-cv-61089-BLOOM/Valle


       DONE AND ORDERED in Chambers at Miami, Florida, on April 30, 2019.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record

James Eugene Goodwin, pro se
2660 NW 26th Street
Fort Lauderdale, Florida 33311




                                         4
